 



EXHIBIT 10.27

Technical Olympic USA, Inc.
Annual and Long-Term Incentive Plan

Director Restricted Stock Grant Agreement

     AGREEMENT made as of [insert date of grant] between Technical Olympic USA,
Inc., a Delaware corporation (the “Company”), and ___(“Director”).

     To carry out the purposes of the Technical Olympic USA, Inc. Annual and
Long-Term Incentive Plan (the “Plan”) and the Policy for Compensation of Outside
Directors, by granting Director an ownership interest in Technical Olympic USA,
Inc. (the “Company”), by aligning the Director’s financial interests more
closely with those of the stockholders of the Company, and in recognition of
Director’s significant duties and responsibilities as a member of the Company
Board of Directors, the Company and Director hereby agree as follows:

     1. Awarded Stock. The Company hereby irrevocably grants to Director
___shares of common stock of the Company with a par value of $.01 per share
(“Awarded Stock”), on the terms and conditions set forth herein and in the Plan,
which Plan is incorporated herein by reference as a part of this Agreement. In
the event of any conflict between the terms of this Agreement and the Plan, the
Plan shall control. Capitalized terms used but not defined in this Agreement
shall have the meaning attributed to such terms under the Plan, unless the
context requires otherwise.

     2. Rights of Stock Ownership. As of the date hereof and subject to the
restrictions set forth in sections 3 and 4 of this Agreement, Director shall
have full beneficial ownership of, and rights and privileges of a stockholder as
to, the Awarded Stock, including the right to vote and the right to receive
dividends attributable to such Awarded Stock. In the event of a declaration of
dividends payable in stock, such dividends shall be imputed to the Awarded
Stock. Any fractional shares shall be redeemed for in cash. In the event of the
declaration of a cash dividend, such dividend shall be paid in cash.

     3. Transfer Restrictions. The shares of Awarded Stock received by Director
pursuant to this Agreement may not be sold, transferred, pledged, assigned, or
otherwise encumbered or disposed of by Director until the earliest of: (a) the
date Director ceases to be a director of the Company by reason of death,
disability, or incapacity, (b) the date Director ceases to be a director of the
Company resulting from a Change of Control event (as defined in Exhibit A
attached hereto), or (c) the date Director ceases to be a director of the
Company due to completion of the last elected term as a member of the Board of
Directors; provided, however, that Director may sell, transfer, or assign shares
of Awarded Stock to members of his immediate family (as defined below) sharing
the same household (“Immediate Family Members”), or a trust, partnership,
limited liability company, corporation (including a personal holding company),
or similar vehicle established solely for the benefit of, or the partners,

 



--------------------------------------------------------------------------------



 



members, or stockholders of which are solely, the Director and/or any such
Immediate Family Members. The term “immediate family” shall mean any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

      4. Director’s Representation. By signing this Agreement, Director
represents that such shares are being acquired for Director’s account for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof. Director further acknowledges that the Awarded
Stock may not be sold, transferred, pledged, assigned, or otherwise encumbered
or disposed of except pursuant to an available exemption from the registration
requirements of the Securities Act of 1933, as amended, and therefore agrees
that Awarded Stock will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.

     5. Government and Other Regulations. The obligation of the Company to
deliver the Awarded Shares shall be subject to all applicable laws, rules, and
regulations and such approvals by any governmental agencies or regulatory
authorities as may be required or be deemed necessary or appropriate by counsel
for the Company. Director agrees that (i) the certificates representing the
Awarded Stock may bear such legend or legends as the Company deems appropriate
in order to assure compliance with applicable securities laws and to reflect all
the restrictions set forth in this Agreement, (ii) the Company may refuse to
register any transfer of Awarded Stock on the stock transfer records of the
Company if such proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of any applicable securities law, and
(iii) the Company may give related instructions to its transfer agent, if any,
to stop registration of the transfer of Awarded Stock.

     6.  No Right to Continue as Director. Nothing contained in the Plan or this
Agreement shall be deemed to confer upon Director any right to continue as a
director of, or to be associated in any other way with, the Company.

     7. Withholding of Tax. To the extent that this award or the disposition of
Awarded Stock acquired hereby results in wages to Director for federal, state,
or local tax purposes, Director shall deliver to the Company at the time of such
award or disposition such amount of money, if any, as the Company may require to
meet its minimum withholding obligations under applicable tax laws or
regulations.

     8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.

     9. Entire Agreement. This Agreement together with the attached Exhibit A
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Awarded Stock.
Without limiting the scope of the

2



--------------------------------------------------------------------------------



 



preceding sentence, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. Any modification of this Agreement shall be
effective only if it is in writing and signed by both Director and an authorized
officer of the Company.

     10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and Director has executed this Agreement, all
effective as of the day and year first above written.

            TECHNICAL OLYMPIC USA, INC.
      By:  


--------------------------------------------------------------------------------

        Name:  


--------------------------------------------------------------------------------

      Title:  


--------------------------------------------------------------------------------

   

            DIRECTOR



--------------------------------------------------------------------------------

                       

Exhibit A: Change of Control

3



--------------------------------------------------------------------------------



 



EXHIBIT A

“Change of Control” means the occurrence of any of the following events, each of
which shall be determined independently of the others:

     (a) any “Person” (as defined below) becomes a “beneficial owner” (as such
term is used in Rule 13d-3 promulgated under the Exchange Act) of forty percent
(40%) or more of the stock of any member of the Consolidated Group (as defined
below) entitled to vote in the election of directors. For purposes of this
Exhibit A, the term “Person” is used as such term is used in Sections 13(d) and
14(d) of the Exchange Act; provided, however that the term shall not include any
member of the Consolidated Group, any trustee or other fiduciary holding
securities under an employee benefit plan of any member of the Consolidated
Group, or any corporation owned, directly or indirectly, by the stockholders of
any member of the Consolidated Group;

     (b) stockholders of any member of the Consolidated Group adopt a plan of
complete or substantial (eighty-five percent (85%) or more) liquidation or an
agreement providing for the distribution of all or substantially all of the
assets of such member;

     (c) any member of the Consolidated Group is party to a merger,
consolidation, other form of business combination or a sale of all or
substantially all (eighty-five percent (85%) or more) of its assets, unless the
business of such member is continued following any such transaction by a
resulting entity (which may be, but need not be, such member) and the
stockholders of such member immediately prior to such transaction (the “Prior
Stockholders”) hold, directly or indirectly, at least forty percent (40%) of the
voting power of the resulting entity (there being excluded from the voting power
held by the Prior Stockholders, but not from the total voting power of the
resulting entity, any voting power received by Affiliates of a party to the
transaction (other than such member) in their capacities as stockholders of such
member); provided, however, that a merger or consolidation effected to implement
a recapitalization of such member (or similar transaction) in which no Person
acquires more than thirty percent (30%) of the combined voting power of such
member’s then outstanding securities shall not constitute a Change in Control;
or

     (d) any member of the Consolidated Group is a subject of a “Rule 13e-3
transaction” as that term is defined in Exchange Act Rule 13e-3, and the first
purchase has been made pursuant to such transaction.

     Notwithstanding the foregoing, if, immediately after the occurrence of any
event enumerated above, the Continuing Directors control the majority of the
Board of Directors of the Company (or, in the case of any merger or combination
in which the Company is not the surviving entity, continue to constitute a
majority of the board of directors of such successor entity), such event shall
not constitute a Change of Control for purposes of this Agreement until such
time as the Continuing Directors no longer constitute a majority of the Board of
Directors of the Company (or the successor entity, if applicable). “Continuing
Directors” for this purpose means the members of the Board of Directors of the
Company on the Effective Date, provided that any person becoming a member of the
Board of Directors of the Company subsequent to such date whose election or
nomination for election was supported by a majority of the directors who at the
time of the election or nomination for election comprised the Continuing
Directors shall be considered to be a Continuing Director.

“Consolidated Group” shall mean (i) the group of companies composed of Technical
Olympic, Inc. or the Company, and (ii) any successor or surviving company of any
of the foregoing entities.

4